IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00158-CV

DON C. AND WYNETTE M. RUSSELL,
                                                            Appellant
v.

ROBERT B. COWARD AND COWARD LAND, LP, A TEXAS LIMITED
PARTNERSHIP,
                                  Appellees



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. CAC-09-38903


             ORDER ON MOTION FOR REHEARING

     The Court’s judgment dated October 9, 2014, is withdrawn because it contains a

clerical error, and the judgment dated October 30, 2014, is substituted therefor.

       Appellants’ motion for rehearing is dismissed as moot.




                                             PER CURIAM
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
    (Chief Justice Gray concurs in the result.)
Order issued and filed October 30, 2014
Do not publish




Russell v. Coward                                 Page 2